                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

MORISSA JACKSON                                                                        PLAINTIFF
ADC #713063

v.                             Case No. 1:17-cv-00114-KGB-PSH

R. AYERS, et al.,                                                                   DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Morissa Jackson’s claims against defendants are dismissed without prejudice.

       So adjudged this the 11th day of February, 2019.



                                                           ________________________________
                                                            Kristine G. Baker
                                                            United States District Judge
